PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GUANGZHOU HUADUO NETWORK TECHNOLOGY CO., LTD.
Application No. 16/516,439
Filed: 19 Jul 2019
Attorney Docket No. SCI-19011-USPT
For: METHOD FOR CONTROLLING A REMOTE SERVICE ACCESS PATH AND RELEVANT DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 18, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 1, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 2, 2021. A Notice of Abandonment was mailed October 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a reply under 37 CFR 1.111, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2445 for appropriate action in the normal course of business on the reply received March 18, 2022.

Telephone inquiries concerning this decision should be directed to Ramesh Krishnamurthy at (571) 272-4914.